Citation Nr: 1511145	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-34 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 10 percent for a right knee disability.

2. Entitlement to service connection for a lower back condition, to include lumbar spondylosis and degenerative disc disease with radiculopathy. 

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a bilateral hip disability.

5. Entitlement to service connection for cervical spondylosis.

6. Whether clear and unmistakable error (CUE) exists in the reassignment of an effective date for a 10 percent rating for his right knee disability.   


REPRESENTATION

Veteran represented by:	Charles D. Romo


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was denied a rating higher than 10 percent for his service-connected right knee disability in a September 2009 rating decision.  He submitted a timely notice of disagreement (NOD) in January 2010, in which he also raised the issue of whether CUE exists in the reassignment of the effective date for his 10 percent rating.  A November 2011 Statement of the Case (SOC) was issued which denied both issues and the Veteran submitted a VA Form 9 Substantive Appeal in December 2011.

Thereafter in September 2013, he was denied service connection for lumbar spondylosis with radiculopathy, cervical spondylosis with radiculopathy, a left knee condition, and a bilateral hip condition.  These issues were also timely appealed via a July 2014 VA Form 9 Substantive Appeal in which the Veteran's representative requested that all issues be considered together.  

The Veteran had a videoconference hearing before the undersigned Veteran's Law Judge in August 2014.  A transcript of the hearing is contained in the electronic record.  

The issues of entitlement to a rating higher than 10 percent for a right knee disability, entitlement to service connection for a lower back condition to include lumbar spondylosis and degenerative disc disease with radiculopathy, and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his August 2014 Board hearing, prior to the promulgation of a decision in the appeals of the claims for service connection for a bilateral hip disability and cervical spondylosis and whether CUE exists in the reassignment of an effective date for a 10 percent rating for his right knee disability, the Veteran withdrew his appeals with respect to those issues.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).

2. The criteria for withdrawal of the appeal of the claim for service connection for cervical spondylosis have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).

3. The criteria for withdrawal of the appeal of the claim concerning whether CUE exists in the reassignment of an effective date for a 10 percent rating for his right knee disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

At the Veteran's August 2014 hearing, he withdrew his appeal of the issues of entitlement to service connection for a bilateral hip disability, entitlement to service connection for cervical spondylosis, and whether clear and unmistakable error (CUE) exists in the reassignment of an effective date for a 10 percent rating for his right knee disability.  See Hearing transcript at 2 (the Veteran's withdrawal of this issue from appellate review was reduced to writing in the hearing transcript).  As the Veteran has properly withdrawn his substantive appeal with respect to these issues, the Board does not have jurisdiction to decide any appeal for those particular benefits.  Therefore, these appeals must be dismissed.  38 C.F.R. § 20.204 (2014).


ORDER

Entitlement to service connection for a bilateral hip disability is dismissed.

Entitlement to service connection for cervical spondylosis is dismissed.

Whether CUE exists in the reassignment of an effective date for a 10 percent rating for his right knee disability is dismissed. 


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.

At the Veteran's August 2014 hearing, the Veteran's representative alleged that his right knee condition had worsened since his last VA examination, which occurred in August 2009.  Therefore remand is warranted to provide him a new examination to adequately address the current severity of this disability.

Additionally, the Board notes that the Veteran has not yet been provided with a VA examination and opinion concerning his left knee disability.  There exists a May 2011 VA orthopedic record that states he has degenerative joint disease in both knees, thus it appears that he may have a current left knee condition.  Furthermore, his wife, who previously worked as a registered nurse and therefore is competent to speak on medical issues, submitted a July 2013 statement indicating that it was her belief that the Veteran's service-connected right knee condition had caused his left knee condition due to overcompensation.  Thus, he is warranted a VA examination of his left knee in order to provide an etiological opinion.  

The Veteran had a VA examination for his lower back in March 2012.  The examiner ultimately provided a negative opinion concerning whether his lower back condition was directly related to service.  However, the examiner did not consider an April 1992 radiology report showed lumbar vertebrae that were both "sacralized" and "lumbarized" which the authors felt could "result in instability and/or back pain."  This is significant, as the record is within a year of discharge.  Thus, this examination is inadequate and he should be afforded a new one on remand.  The examination must also consider the theory of secondary service connection, as his wife's July 2013 statement also indicated that the right knee disability brought upon the Veteran's current lower back disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination for his knees.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner should fill out the appropriate Disability Benefits Questionnaire in order to provide an adequate portrait of the current level of disability in each knee.  In so doing, the examiner should indicate whether the right knee has any instability and confirm if the left knee has a current diagnosis, to include degenerative joint disease.  The examiner should also describe all functional impairment due to the service-connected right knee condition.

If a diagnosis of a left knee condition is made, the examiner should then provide then provide an opinion as to whether the left knee disability is at least as likely as not (i.e., 50 percent or greater probability) caused or aggravated by his service-connected right knee condition.  Consideration must be given to the Veteran's lay statements, as well as the July 2013 statement made by his wife, a former registered nurse.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary. 

3. Then, schedule the Veteran for a VA examination for his lower back.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed. All pertinent pathology should be discussed in the examination report, including the Veteran's documented lumbar spondylosis and degenerative disc disease with radiculopathy.

The examiner should then provide an opinion as to whether the lower back conditions are at least as likely as not (i.e., 50 percent or greater probability) caused by his active duty service, or incepted within one year his discharge.  Consideration should be given to his treatment for back pain in June 1986 and July 1988 which is documented in his service treatment records, as well as all relevant post-service treatment records including the April 1992 VA radiology report  which showed lumbar vertebrae that were both "sacralized" and "lumbarized."

Alternatively, examiner should provide an opinion as to whether the lower back conditions are at least as likely as not (i.e., 50 percent or greater probability) caused or aggravated by his service-connected right knee condition.  Consideration must be given to the Veteran's lay statements, as well as the July 2013 statement made by his wife, a former registered nurse.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.

4. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.












The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


